Order, Family Court, Bronx County (Marilyn L. Zarrello, Ref.), entered on or about October 18, 2007, which, after a hearing, granted a final order of custody to petitioner father, with visitation to respondent mother, unanimously affirmed, without costs.
There is no basis for disturbing the court’s finding that while both parties were fit to act as custodial parents on most counts, the children would benefit from returning to petitioner, who had provided them a loving, stable and nurturing environment (see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]). The record supports the findings that he demonstrated an ability to recognize the children’s needs, while respondent failed to consider the impact of refusing to return the children to their father in 2005, lacked an adequate parenting plan, and had an inconsistent work schedule that exacerbated the children’s emotional and academic problems. The court properly considered the benefits of keeping the siblings united and the lack of any stated preferences of the children at the time of the order. Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Acosta, JJ.